DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 02/28/2022 have been entered. 

Status of Claims
	Claims 1-6, 8, 10-12, and 14-17 remain pending in the application. 

Specification
The disclosure is objected to because of the following informalities: paragraph [0125] has light receiver denoted by reference number 150. However [0120] has light receiver denoted by reference number 140, and [0138] denotes light source as reference number 150.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the pad in a support member is disposed” This is unclear because in claim 1 line 24 recites “wherein the light receiver is disposed between the pad and a support member”. It is unclear if the support member in claim 1 is the same as the support member in claim 2. For examination, it will be interpreted that they are the same support member. 
Claim 6 recites “wherein an adhesive substance is applied to one side of a support member” This is unclear because in claim 1 line 24 recites “wherein the light receiver is disposed between the pad and a support member”. It is unclear if the support member in claim 1 is the same as the support member in claim 6. For examination, it will be interpreted that they are the same support member. 
Claim 10 recites the limitation "the cover" in line 27.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 does not make reference to a cover anywhere else in claim 10, therefore it is unclear what cover is being referenced. 
Further, line 8 recites “to another electronic apparatus” and line 14 recites “an electronic apparatus”. It is unclear if these are the same electronic apparatuses or not. If they are different, line 21 and 22 recites “the electronic apparatus”, and it is unclear which of the two electronic apparatuses are being referenced. Similarly, claims 11-12 and 14 reference “the electronic apparatus”, which in the instance of there being two electronic apparatuses is unclear which one is being referred to. For examination, it will be interpreted that there is only one electronic apparatus, and that “another electronic apparatus” and “an electronic apparatus” from lines 8 and 14 are the same. 
Claims 11-12 and 14 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 8, 10-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1) in view of Diamond (GB-2468682-A), Jin (US-2016/0327533-A1), and Kane (US-2013/0323845-A1).
	Regarding claim 1, Borich teaches a sensor (optical device 102) for measuring a concentration of an object substance by a color change, the sensor (102) ([0040], Figure 1) comprising: 
a communicator (wireless transceiver 126) ([0047], Figure 4);
	[0050] states that the wireless transceiver is capable of broadcasting its unique configuration, which can operate using WiFi, Bluetooth, RFID, or other available technologies. With [0050] continues that the transceiver may be programmed to automatically connect to a mobile device. Therefore, the wireless transceiver 126 is a communicator. Further, the instant specification [0129] states that the communicator may access an external apparatus via RFID, Bluetooth, or WiFi. 
a light source (illumination elements 144) for irradiating light to the pad ([0053], Figure 5); 
a light receiver (sensor unit 142) for receiving light reflected by the pad ([0053], Figure 6); 
a cover (top body part 118A) for supporting the light source (144) and protecting the pad ([0040], Figure 2); and
	It is stated by [0040] that the optical device 102 (sensor) includes a top body part 118A seen in Figure 2. Further, it is seen in Figure 11 depicts a sensor array 140 on sensor board 124 that is directed on the test strip holder 104 ([0065]). Sensor board 124 has the illumination elements 144 (light source) and the sensor unit 142 (light receiver) seen in Figures 5 and 6. It is stated by [0047] that the sensor board 124 is located on middle body part 118B, and [0040] states that all body parts 118A, 118B, and 118C are coupled to one another. Therefore, the middle part 118B with the light source will be coupled to the top body part 118A, and thus the cover (top body part 118A) will support middle body part 118B, which has the sensor board 124 with illumination elements 144 (light source). 
		a processor configured to: 
obtain sensing data corresponding to a color of the pad based on the light irradiated by the light source (144) and the light received by the light receiver (142), and
Borich does teach a microprocessor, where the microprocessor is part of circuitry 134 that controls and directs operation of the sensor board and optical device 102 ([0048]). Therefore the microprocessor directs the operation of the wireless transceiver 126 (communicator). Figure 23 shows a possible screen on a mobile device that has raw intensity values. It is therefore understood that the microprocessor is configured to obtain sensing data corresponding to a color of the pad based on the light irradiated by the light source and the light received by the light receiver. 
wherein the light receiver (142) includes a plurality of photodiodes (sensor 146) and different color filters ([0053]), 
wherein a photodiode (146), among the plurality of the photodiodes (146), receives light of a color that is filtered by a color filter among the different color filters, 
[0053] states that the sensor may be a photodiode. It is understood that sensor units 142 comprise a sensor 146 and illumination elements 144 ([0074] Figures 5 and 6). [0077] states that there can be multiple sensor units 142 arranged in an array or matrix, with Figures 5 and 6 showing two sensor units (two sensors/photodiodes), and Figure 14 showing a sensor array of 21 sensor units (21 sensors/photodiodes). Further, [0057] states that an optical shield 148 includes optical filters, with the optical filters including or excluding selected ranges of wavelengths and/or intensities in each sensor unit 142, with the optical filters being varied for different detection modes (see Figure 6). 
wherein the processor (microprocessor) is further configured to control the communicator (126) to transmit, to another electronic apparatus (control device 106), the sensing data corresponding to the color of the pad ([0036], Figure 1),
	It is understood that the microprocessor is part of circuitry 134 that controls and directs operation of the sensor board and optical device 102 ([0048]). Therefore the microprocessor will direct the operation of the wireless transceiver 126 (communicator). Figure 23 shows a possible screen on a mobile device that has raw intensity values. It is therefore understood that the microprocessor is configured to obtain sensing data corresponding to a color of the pad based on the light irradiated by the light source and the light received by the light receiver and transmit it to the control device 106 (electronic apparatus).
wherein the light source (144) is disposed above an upper part of the pad, 
	In viewing Figure 11, it is seen that sensor board 124 is positioned above the reactive region 172 of a test strip 160, where it is understood that the sensor board 124 supports the illumination elements 144 (light source). 
wherein the cover (118A) surrounds the pad and allows the object substance to pass through the pad.
	It is seen in Figure 1 the optical device 102 (sensor) put together, where it is understood that the top body part 118A surrounds the test strip 160 and still allows an object substance to pass through the test strip. 
Borich does teach a test strip to be used with the control device 106 and optical device 102, however the test strip does not have a pad containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid.
In the analogous art of pH testing of gaseous environments with pH indicator salts that undergo color transitions, Diamond teaches an ionogel with pH indicator salts (Diamond; page 4 lines 17-18 and 29-31, page 9 lines 18-21). 
	Specifically, Diamond teaches: 
a pad (referred to as ionogel) containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid;
	As stated by page 3 lines 27-32, an ionogel (pad) is provided where the polymer backbone allows one or more ionic liquid matrices to be coupled to the backbone. As stated by page 3 lines 5-9 and seen in Figure 2, ionic liquid that may be used include bis(trifluoromethanesulfonyl)amide [Ntf2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-. It is understood that these ionic liquids are anions. Further, page 4 lines 20-21 state that an aqueous solution of pH indicator salts are prepared, and it is understood that an aqueous solution with a pH indicator salt would be ionized. It is understood from page 4 lines 1-9 that the ionic liquid is chosen based on the physio-chemical properties of the pH indicator salt to be introduced, and as the ionic liquid is an anion, it is understood that the pH indicator salt when ionized will be a cation. Page 4 lines 25-27 states that the ionogel (pad) has the pH salt incorporated, as such it is understood that the ionogel (pad) comprises a cation of an ionized indicator dye and an anion of an ionic liquid. Page 12 lines 17-20 states that the sensor is fabricated by combining an ionic liquid in a polymer matrix and a pH indicator salt. 
	Examiner further finds that the prior art contained a device/method/product (i.e., an optical analysis system) which differed from the claimed device by the substitution of component(s) (i.e., test strip) with other component(s) (i.e., an ionogel containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., test strip for the ionogel), and the results of the substitution (i.e., color change and subsequent detection of the color change) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the test strip of reference Borich with the ionogel of reference Diamond, since the result would have been predictable.
	Further, it is taught by Diamond that an advantage of the ionogel sensor is that it is easy and fast to fabricate since there is no synthetic step required for combination and does not suffer from leaching effects known in other pH litmus paper based sensors (Diamond; page 12 lines 21-22 and lines 27-30). 
	Borich does not describe that the processor (microprocessor) configured to: 
determine a concentration of an object substance corresponding to the color of the pad and a type of the object substance corresponding to the color of the pad based on the sensing data, 
wherein the processor is further configured to control the communicator to transmit, to another electronic apparatus, information on the indicator dye contained in the pad, information on the type of the object substance, and information on the concentration of the object substance, 
	In the analogous art of the detection of a gas using a wide band light source light sensors to determine the color change, Jin teaches a processor that is in communication with the light sensors (Jin; abstract). 
	Specifically, Jin teaches light sensors 108 that are connected to a processor 110 that is operable to receive and process information from the light sensors 108 (Jin; [0026], Figure 1). It is stated by [0027] of Jin that the processor relates the detected wavelength to the color for that wavelength range and determine the type of gas that reacted with the color changing indicator 102, where each color is associated with a different type of gas. It is further stated by [0027] of Jin that concentration can be detected based on the rate of change of the color. 
	It is stated by [0029] of Jin that the processor 110 is able to communicate the determined gas information and the concentration of the gas to another device or be displayed on a user interface. In order for the processor 110 to communicate the gas information and concentration to be displayed on another device, it is understood that there would need to be a communicator. 
	It is therefore understood that the processor of Jin determines a concentration of an object substance corresponding to the color of the pad and a type of the object substance corresponding to the color of the pad based on the sensing data, as well as transmits information on the indicator dye contained in the pad (if the dye has changed color), information on the type of the object substance (based on the color of the dye, the gas sensed), and information on the concentration (rate of color change that correlates to color change) of the object substance. 
	It would have been obvious to one skilled in the art to modify the microprocessor of Borich such that the microprocessor is able to determine concentration and type of object substance, and transmit information on the indicator dye, information on the type of the object substance, and information on the concentration of the object substance as taught by Jin because Jin teaches that the processor is able to determine what kind of gas is detected as well as the concentration of the gas (Jin; [0005]).  
Borich does teach where the sensors 146 may be photodiodes, however Borich does not teach where the sensors 146 are disposed between the pad and a support member to which the pad is attached. 
In the analogous art of carbon dioxide sensors, Kane teaches a carbon detection system that uses a colorimetric indicator salt (Kane; abstract). 
	Specifically, Kane teaches a carbon dioxide sensor that is disposed to receive the radiation after an interaction with a sensor component, where the interaction can be transmission or scattering ([0014]). Various block diagrams are shown in Figure 2a-2d, with a light emitting component 130, carbon dioxide sensor component 140, and detector 150 ([0044]). It is stated by [0044] that the detector 150 while shown as being above the carbon dioxide sensor component 140, the detector can also be placed below the carbon dioxide sensor component 140 in the case where the interaction being measured is transmission. 
	It would have been obvious to one skilled in the art to modify the sensors (photodiodes) of Borich such that they are placed under the test strip as taught by Kane, because Kane teaches that when the interaction of radiation with the sensor component is transmission the detector is placed under the sensor component (Kane; [0044], [0045]). 
	Further, examiner notes that the rearrangement of parts of the light receiver (sensors 146 that are photodiodes) from being above the test strip to being placed between the pad and support member to which the pad is attached would not modify the operation of the device, which is to detect a color change in the pad that will correlate with a changing concentration. Therefore the placement of the light receiver is an obvious matter of design choice that would be made by one skilled in the art, see MPEP 2144.04 VI.C. 
	Regarding claim 2, modified Borich further teaches wherein the pad in a support member is disposed for directly contacting washing water. 
	It is understood that the test strip 160 of Borich has been replaced with the ionogel of Diamond, see claim 1 supra. Borich further teaches a test strip holder 104 that the test strip 160 is placed into (Borich; [0039], Figure 1). It is understood that the ionogel of Diamond will be similarly placed in the test strip holder of Borich, and in viewing Figure 1 of Borich it is understood that the ionogel would be placed in a way that would still be exposed to the atmosphere and therefore capable of contacting washing water. 
Regarding claim 3, modified Borich further teaches wherein the ionized indicator dye is generated by ionizing at least one of methyl red or phenolphthalein (Diamond; page 4 lines 30-31). 
It is stated on page 4 lines 20-21 of Diamond that a 1M aqueous solution of pH indicator salts are prepared. It is understood that in the aqueous solution, the indicator dye is ionized. It is further seen in Table 1 on page 6 of Diamond that other pH indicators that may be used include bromocresol green, bromothymol blue, methyl orange, and phenol red for a sensor that has multiple ionogels doped with the pH indicators in an array. 
Regarding claim 5, modified Borich further teaches wherein the pad comprises at least one of polymer. 
As stated by page 3 lines 27-32 of Diamond, the ionogel (pad) is formed of two monomers to create a polymer backbone for the ionogel (pad). 
Regarding claim 8, modified Borich further teaches wherein the light is reflected from the light source (144) to the pad. 
[0053] of Borich recites “… sensor unit 142 includes one or more illumination elements 144 and at least one sensor 146… Light reflected from the surface of the test strip is returned to sensor 146.” It is understood that modified Borich will have the ionogel of Diamond, therefore the light will be reflected from the light source 144 of Borich to the ionogel (pad) of Diamond. 

Regarding claim 10, Borich teaches a sensing system comprising: 
a sensor (optical device 102) including a pad with a light source (illumination elements 144) disposed above an upper part of the pad, and configured to obtain sensing data corresponding to a color of the pad based on light irradiated by the light source (144) and light received by a light receiver (sensor unit 142), 3Docket: 2092-181 PCT US (OEC/1065/US)and transmit, to another electronic apparatus (control device 106), the sensing data corresponding to the color of the pad ([0037], [0053], Figure 11), and 
It is understood the optical device 102 (sensor) has a microprocessor which is part of circuitry 134 that controls and directs operation of the sensor board of the optical device 102 (sensor) ([0048]). Therefore the microprocessor will direct the operation of the wireless transceiver 126. Figure 23 shows a possible screen on a mobile device that has raw intensity values. It is therefore understood that the microprocessor is configured to obtain sensing data corresponding to a color of the pad based on the light irradiated by the light source and the light received by the light receiver and transmit it to the control device 106 (electronic apparatus) using the wireless transceiver 126.
wherein the light receiver (142) includes a plurality of photodiodes (sensors 146) and different color filters disposed at an upper part of each of the plurality of photodiodes (146), 
[0053] states that the sensor may be a photodiode. It is understood that sensor units 142 comprise a sensor 146 and illumination elements 144 ([0074] Figures 5 and 6). [0077] states that there can be multiple sensor units 142 arranged in an array or matrix, with Figures 5 and 6 showing two sensor units (two sensors/photodiodes), and Figure 14 showing a sensor array of 21 sensor units (21 sensors/photodiodes). Further, [0057] states that an optical shield 148 includes optical filters, with the optical filters including or excluding selected ranges of wavelengths and/or intensities in each sensor unit 142, with the optical filters being varied for different detection modes (see Figure 6).
Note: recitation of “wherein the sensor is disposed to be adjacent to a filter for filtering a pollutant,” is an intended use of the device as it does not add any additional structural limitations to the device. It is understood that the optical device 102 is capable of being placed adjacent to a filter for filtering a pollutant.  
Further, recitation of “wherein the electronic apparatus is configured to display information on a degree of pollution of the filter based on the sensing data through a display of the electronic apparatus, the information comprising a notification regarding a replacement time of the filter,” is an intended use of the electronic apparatus that does not provide any additional structure to the electronic apparatus. So long as the prior art teaches an electronic apparatus capable of displaying information, it will read on the limitations of the claim. 
wherein the light source (144) is disposed above an upper part of the pad (Figure 11), 
In viewing Figure 11, it is seen that sensor board 124 is positioned above the reactive region 172 of a test strip 160, where it is understood that the sensor board 124 supports the illumination elements 144 (light source). 	
wherein the cover (top body part 118A) surrounds the pad and allows the object substance to pass through the pad ([0040], Figure 2).
It is seen in Figure 1 the optical device 102 (sensor) put together, where it is understood that the top body part 118A surrounds the test strip 160 and still allows an object substance to pass through the test strip. 
Borich does teach a test strip to be used with the control device 106 and optical device 102, however the test strip does not have a pad containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid.
In the analogous art of pH testing of gaseous environments with pH indicator salts that undergo color transitions, Diamond teaches an ionogel with pH indicator salts (Diamond; page 4 lines 17-18 and 29-31, page 9 lines 18-21). 
	Specifically, Diamond teaches: 
a pad (referred to as ionogel) containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid;
	As stated by page 3 lines 27-32, an ionogel (pad) is provided where the polymer backbone allows one or more ionic liquid matrices to be coupled to the backbone. As stated by page 3 lines 5-9 and seen in Figure 2, ionic liquid that may be used include bis(trifluoromethanesulfonyl)amide [Ntf2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-. It is understood that these ionic liquids are anions. Further, page 4 lines 20-21 state that an aqueous solution of pH indicator salts are prepared, and it is understood that an aqueous solution with a pH indicator salt would be ionized. It is understood from page 4 lines 1-9 that the ionic liquid is chosen based on the physio-chemical properties of the pH indicator salt to be introduced, and as the ionic liquid is an anion, it is understood that the pH indicator salt when ionized will be a cation. Page 4 lines 25-27 states that the ionogel (pad) has the pH salt incorporated, as such it is understood that the ionogel (pad) comprises a cation of an ionized indicator dye and an anion of an ionic liquid. Page 12 lines 17-20 states that the sensor is fabricated by combining an ionic liquid in a polymer matrix and a pH indicator salt. 
	Examiner further finds that the prior art contained a device/method/product (i.e., an optical analysis system) which differed from the claimed device by the substitution of component(s) (i.e., test strip) with other component(s) (i.e., an ionogel containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., test strip for the ionogel), and the results of the substitution (i.e., color change and subsequent detection of the color change) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the test strip of reference Borich with the ionogel of reference Diamond, since the result would have been predictable.
	Further, it is taught by Diamond that an advantage of the ionogel sensor is that it is easy and fast to fabricate since there is no synthetic step required for combination and does not suffer from leaching effects known in other pH litmus paper based sensors (Diamond; page 12 lines 21-22 and lines 27-30). 
Borich does teach an electronic apparatus (control device 106) configured to receive, from the sensor (102), the sensing data and perform an operation corresponding to the received sensing data (data collected by optical device 102 (sensor) is run through a processing algorithm located in software package on control device 106 (electronic apparatus) [0073]), however does not teach where information on the indicator dye contained in the pad is used. Further, Borich does not describe that the sensor is configured to determine a concentration of an object substance corresponding to the color of the pad and a type of the object substance corresponding to the color of the pad based on the sensing data, and transmit, to another electronic apparatus, information on the indicator dye contained in the pad, information on the type of the object substance, and information on the concentration of the object substance, 
	In the analogous art of the detection of a gas using a wide band light source light sensors to determine the color change, Jin teaches a processor that is in communication with the light sensors (Jin; abstract). 
	Specifically, Jin teaches light sensors 108 that are connected to a processor 110 that is operable to receive and process information from the light sensors 108 (Jin; [0026], Figure 1). It is stated by [0027] of Jin that the processor relates the detected wavelength to the color for that wavelength range and determine the type of gas that reacted with the color changing indicator 102, where each color is associated with a different type of gas. It is further stated by [0027] of Jin that concentration can be detected based on the rate of change of the color. It is understood that the processor 110 of Jin is a part of the sensor as a whole. 
	It is stated by [0030] of Jin that the processor 110 is able to communicate the determined gas information and the concentration of the gas to another device or be displayed on a user interface. Therefore, it is understood that the information on the indicator dye (if the dye has changed color) collected by the processor 110 of Jin can be transmitted and received by another device. 
	The sensor of Jin determines a concentration of an object substance corresponding to the color of the pad and a type of the object substance corresponding to the color of the pad based on the sensing data, and transmits information on the indicator dye contained in the pad (if the dye has changed color), information on the type of the object substance (based on the color of the dye, the gas sensed), and information on the concentration (rate of color change that correlates to color change) of the object substance. 
	It would have been obvious to one skilled in the art to modify the microprocessor in the sensor of Borich such that the microprocessor is able to transmit information on the indicator dye, information on the type of the object substance, and information on the concentration of the object substance as taught by Jin because Jin teaches that the processor is able to determine what kind of gas is detected as well as the concentration of the gas (Jin; [0005]).  
Borich does teach where the sensors 146 may be photodiodes, however Borich does not teach where the sensors 146 are disposed between the pad and a support member to which the pad is attached. 
In the analogous art of carbon dioxide sensors, Kane teaches a carbon detection system that uses a colorimetric indicator salt (Kane; abstract). 
	Specifically, Kane teaches a carbon dioxide sensor that is disposed to receive the radiation after an interaction with a sensor component, where the interaction can be transmission or scattering ([0014]). Various block diagrams are shown in Figure 2a-2d, with a light emitting component 130, carbon dioxide sensor component 140, and detector 150 ([0044]). It is stated by [0044] that the detector 150 while shown as being above the carbon dioxide sensor component 140, the detector can also be placed below the carbon dioxide sensor component 140 in the case where the interaction being measured is transmission. 
	It would have been obvious to one skilled in the art to modify the sensors (photodiodes) of Borich such that they are placed under the test strip as taught by Kane, because Kane teaches that when the interaction of radiation with the sensor component is transmission the detector is placed under the sensor component (Kane; [0044], [0045]). 
	Further, examiner notes that the rearrangement of parts of the light receiver (sensors 146 that are photodiodes) from being above the test strip to being placed between the pad and support member to which the pad is attached would not modify the operation of the device, which is to detect a color change in the pad that will correlate with a changing concentration. Therefore the placement of the light receiver is an obvious matter of design choice that would be made by one skilled in the art, see MPEP 2144.04 VI.C. 
Regarding claim 11, modified Borich teaches the sensing system as claimed in claim 10. Modified Borich further teaches wherein the electronic apparatus (106) includes a display (referred to as display 116) displaying information on a concentration of a substance sensed in the sensor based on the received sensing data (Borich; [0037] and Figure 1).
As stated by [0051] of Borich, it is understood that Figures 20-28 depict screenshots of what could be displayed on display 116. It is understood that this information will be based on information received from the wireless optical sensor 102. In particular, Figure 23 of Borich displays test results in ppm, which is understood to be a measurement of concentration. 
Regarding claim 12, modified Borich teaches the sensing system as claimed in claim 11. Modified Borich further teaches wherein the display (116) displays at least one of air pollution information or noxious gas information, according to a concentration of a substance sensed by the sensor (102), based on the sensing data (Borich).
As recited by [0003] of Borich, the invention is related to “… a wireless universal diagnostic and monitoring system for solid, liquid, gas, environmental samples… for chemical and bio-chemical assays utilizing a wireless optical device for quantitative data reporting.” 
Further it is understood that the display displaying air pollution information is an intended use of said display, as all displays have the capability to display information.
Regarding claim 14, modified Borich teaches the sensing system as claimed in claim 10. Modified Borich further teaches wherein the electronic apparatus (106) is a smart phone, see supra.
[0037] of Borich states that the control device 106 (electronic apparatus) may be a mobile device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1), Diamond (GB-2468682-A), Jin (US-2016/0327533-A1), and Kane (US-2013/0323845-A1), and in further view of Matsumoto (WO-2012/165483-A1).
Regarding claim 4, modified Borich teaches the sensor as claimed in claim 1. Modified Borich does teach several exemplary anions for the liquid matrix (see Diamond; page 3 lines 7-9), however they are not a fluoroborate salt, fluorophosphates salt, bis(fluorosulfonyl)imide salt or bis(fluorosufonyl)amide salt.
In the analogous art of gelling ionic liquid through the use of a polymer gelling agent, Matsumoto teaches where an anion in an ionic liquid may be bis(fluorosulfonyl)amide. 
Specifically, Matsumoto teaches where an ionic liquid has a specific anion moiety gelled, where the anion is bis(fluorosulfonyl)amide (paragraph 8). 
Examiner further finds that the prior art contained a device/method/product (i.e., an ionic liquid containing an anion) which differed from the claimed device by the substitution of component(s) (i.e., bis(trifluoromethanesulfonyl)amide [Ntf2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-) with other component(s) (i.e., fluoroborate salt, fluorophosphates salt, bis(fluorosulfonyl)imide salt or bis(fluorosufonyl)amide salt), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the anions of Diamond for the bis(fluorosulfonyl)amide anion of Matsumoto), and the results of the substitution (i.e., creation of an ionogel) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the anions of reference Diamond with the bis(fluorosulfonyl)amide anion of reference Matsumoto, since the result would have been predictable.
It is understood that the ionic liquid of Matsumoto is forming a gel-like ion conductor, which is the same as Diamond who is forming an ionogel with an ionic liquid. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1), Diamond (GB-2468682-A), Jin (US-2016/0327533-A1), and Kane (US-2013/0323845-A1), and in further view of Stephenson (US-5801061-A)
Regarding claim 6, modified Borich teaches the sensor as claimed in claim 1. Modified Borish does not teach an adhesive substance is applied to one side of the support member. 
In the same problem solving area of reagent strip devices with a matrix attached, Stephenson teaches a device with a plastic handle with adhesive tape and an absorbent matrix (Stephenson; column 4 lines 49-53). 
Specifically, Stephenson teaches a support means 21 made of a plastic material to which a matrix 22 is attached to one end by a double faced adhesive tape layer 23 (column 4 lines 55-59). 
It would have been obvious to one skilled in the art to modify the test strip holder of modified Borich such that it has double faced adhesive as taught by Stephenson because Stephenson teaches that the adhesive is able to form a strong attachment between the support means and matrix (Stephenson; column 4 lines 59-61). 

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US-2013/0323845-A1) in view of Jia (US-2016/0054229-A1). 
Regarding claim 15, Kane teaches a pad configured to change color according to concentration of a predetermined substance. 
[0047] of Kane describes a carbon dioxide detector system where a processing unit 110 is configured to receive output from a detector component to obtain a measurement of carbon dioxide concentration from the output from detector component 140. Figure 1 shows the carbon dioxide detector with a colorimetric indicator salt 15 and porous polymer membrane 25. It is further stated by [0005] of Kane that the carbon dioxide sensors have an indicator material that undergoes a color change upon exposure to carbon dioxide. 
While Kane does teach a detector, Kane does not teach where a user interface comprises the image of the pad simultaneously displayed with guide information on an action to be performed according to the concentration of the predetermined substance. 
In the analogous art of performing colorimetric image processing of a captured image, Jia teaches a method performed by an electronic device (Jia; [0020]), the method comprising: 
capturing an image of a pad included in at least one sensor using a camera function (Jia; [0034], Figure 1);
	[0034] of Jia further states that the color change can be captured and recorded by a smart phone or a camera phone.   
identifying a color of the pad captured in the image; and
	[0034] of Jia states that a signal, color change, or color shade is generated in any of the test regions 30-37 if a specific analyte is present, where then the color change is captured and recorded by a smart phone or camera phone. It is understood that this process identifies a color of the pad, as a color change or color shade generated is the identification of a color of the pad.  
displaying a user interface (UI) on a display of the electronic device based on concentration information corresponding to the identified color, 
	It is stated by [0034] of Jia that a color change or shade develops where the color density varies based on the concentration of the analyte, where this information is captured and recorded by an imaging device. It is further stated by [0049] of Jia that functions of a smart phone that includes a camera include capturing the image, pre-processing the image, and data visualization. 
wherein the UI comprises the image of the pad simultaneously displayed with guide information on an action to be performed according to the concentration of the predetermined substance.
	It is stated by [0049] of Jia that other functions of the smart phone with a camera includes reminders/alerts and recommendations. It is also seen in Figure 6 that there is a display that has an image of the paper based device 10. 
	It would have been obvious to one skilled in the art to modify the method of Kane such that it includes the method completed by the smart phone with camera as taught by Jia because Jia teaches that the smart phone enables end users and care providers to monitor health conditions instantly from their own home (Jia; [0049]). 
Regarding claim 16, modified Kane teaches the method of claim 15. Modified Kane further teaches wherein the UI further comprises a color guide on a color of the pad. 
It is recited by [0034] of Jia that “The color change or shade can be captured and recorded by an imaging device such as a smart phone or camera phone and can then be processed by an algorithm to calculate the concentration of each analyte based on a calibration curve or a color scale of the device.” It is further stated by [0049] of Jia that the functions of the smart phone with camera include capturing the image, pre-processing, data visualization, and calibration. It is understood that the functions of the smart phone are part of the user interface, and that the calibration of the image would utilize the calibration curve or color scale of the device. Therefore the user interface comprises a color guide on a color of the pad. 
It would have been obvious to one skilled in the art to modify modified Kane such that there is a calibration curve or color guide as taught by Jia because Jia teaches that the calibration area simplifies a visual calibration review, check, or comparison needed for quantification of the concentration (Jia; [0045]). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US-2013/0323845-A1) and Jia (US-2016/0054229-A1), and in further view of Choudhary (Preparation of Indicator Solutions) and Mills (US-5472668-A) as evidence. 
Regarding claim 17, modified Kane teaches the method of claim 15. Modified Kane further teaches:		 
adding ionic liquid to the aqueous solution;  
adding a non-polar solvent to the aqueous solution to which ionic liquid is added and stirring the aqueous solution; 
obtaining a solution containing the non-polar solvent and a substance dissolved in the non-polar solvent; and 
drying a pad after immersing the pad in the obtained solution.
[0048] of Kane teaches quaternary phosphonium hydroxide, understood to be an ionic liquid. It is understood that there are phosphonium cations within this solution as evidenced by Mills (Column 3 lines 5-10). [0048] and [0049] of Kane states that to form the carbon dioxide detector, it includes mixing a colorimetric pH indicator and a quaternary phosphonium hydroxide in a solvent, with the solvent being dichloromethane. As stated in paragraph [0054] of the instant Specification, an example of a non-polar solvent is dichloromethane. It is understood that the dichloromethane (non-polar solvent) will have a substance dissolved in it, where the substance is the ionic liquid and colorimetric indicator salt (Kane; [0048], [0049]). As stated by paragraph [0048] of Kane, the porous polymer membrane is soaked in the solution and is then taken out to let the solvent evaporate. 
While modified Kane does teach that there is a colorimetric indicator salt in the solution (Kane; [0048]), modified Kane does not teach where an aqueous solution of the indicator dye is created where an ionic liquid and solvent are then added. 
In the analogous art of preparing indicator dyes Choudhary teaches methods for creating various indicator dye solutions. 
Specifically, Choudhary teaches the preparation of indicator dyes such as bromocresol green, bromothymol blue, cresol red, methyl red and phenol red that includes adding sodium hydroxide, ethanol, and water. It is understood that this process ionizes the indicator, and is an aqueous solution. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., preparing indicator dyes using sodium hydroxide, ethanol, and water), and that in combination, each element merely would have performed the same function as it did separately (i.e., adding the indicator salt with quaternary phosphonium hydroxide and dichloromethane), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the method of preparing the aqueous indicator dye with sodium hydroxide, ethanol, and water of reference Choudhary with the method of then adding the aqueous solution to the ionic liquid and dichloromethane solvent of reference Kane, since the result would have been predictable.

Response to Arguments
Applicant’s arguments, see page 8, filed 02/28/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Borich (US-2016/0103075-A1), Diamond (GB-2468682-A), Jin (US-2016/0327533-A1), and Kane (US-2013/0323845-A1). 
Applicant further argues on page 10 that Borich does not teach that the RGB number intensity is transmitted via the transceiver, however it is noted that this is not claimed. It is sensing data corresponding to a color of the pad that is claimed, which is not the RGB number specifically. It is further seen in Figure 23 of Borich that there is a “Raw Intensity Values”. It is understood that this information must be transmitted from the sensors of Borich, for if raw intensity values aren’t transmitted, then how would they appear on the screen seen in Figure 23? Applicant also argues that Borich does not mention transmitting one of information on the indicator dye contained in the pad, information on a type of the object substance, and information on the concentration of the object substance. It is noted that “information on” a particular property is not specific, as information on the indicator dye contained in the pad could be any information relating to the dye, which includes if the dye has changed color. 
Applicant’s arguments, see page 13, filed 02/28/2022, with respect to the rejection(s) of claim(s) 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kane (US-2013/0323845-A1) and Jia (US-2016/0054229-A1). 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796